Citation Nr: 1127326	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  03-34 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergies, claimed as a residual of in-service immunizations against anthrax, tularemia, and botulism.

2.  Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for rhinitis, claimed as allergies relating to biological shots.

In July 2006 the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in October 2006 and December 2009 for further development and adjudicative action.

Regarding the migraine headache disability, a March 2011 rating decision rendered by the AMC awarded service connection for migraine headaches and assigned an initial noncompensable rating, effective May 13, 2002.  The Veteran disagrees with the initial assigned rating.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AMC/RO.

In December 2009 the Board remanded the claim in part to attempt to locate records documenting immunizations the Veteran claims he received in conjunction with his work as a bacteriologist during military service at Army Biological Laboratories at Fort Detrick, Maryland and to provide him with a VA examination and opinion supported by a rationale by a VA physician specializing in allergies and immunology.  

Specifically, the remand directed the AMC/RO to contact the Army Medical Research and Development Command in Fort Detrick, Maryland as well as the Army Medical Research Institute of Chemical Defense at Aberdeen Proving Ground in Maryland to ascertain if they have any records concerning this Veteran.  Unfortunately, in February 2010 the AMC requested "treatment records, hospital summaries, findings and/or diagnoses" for "headaches and allergies" from the Army Medical Research and Development Command in Fort Detrick and "Aberdeen Proving Ground."  (Emphasis added).  In February 2010 a negative response was received from the Kirk U.S. Army Health Clinic at Aberdeen Proving Ground, and in March 2010 the AMC received a response from the Army Medical Research and Development Command in Fort Detrick, stating that "Records not at this facility."

The Veteran claims that during the course of his work at Fort Detrick doing research with anthrax, tularemia, and botulism, he received immunizations against these biological warfare agents and developed allergies, particularly to fermented foods, as a result.  He believed that the immunizations were administered by a branch of the Walter Reed Hospital, but in a February 2010 letter, which was associated with the claims file in June 2010, he clarified that a branch of Walter Reed Hospital at Fort Detrick administered the immunizations, and he believed that Aberdeen Proving Ground may be the depository for Fort Detrick records.

Service personnel records reflect that the Veteran earned a bachelor's degree in biology in 1958 prior to military service and subsequently worked at a company on the Nike-Hercules [Missile] program until entering military service.  A secret security clearance was completed in February 1960.  Service records place him at the U.S. Biological Laboratories at Fort Detrick from October 1959 until separation from service, and specifically at the BW [Biological Warfare] Lab at Fort Detrick from October 1959 until June 1960.  His military occupational specialty was medical lab specialist, and the related civilian occupation was bacteriologist.  Also, in correspondence dated in June 2006, M. G., Ph.D., stated that he worked in the same research laboratory at Fort Detrick as the Veteran from October 1959 to August 1961 and that the Veteran performed "research on the anthrax organism and received immunizations against this disease, as well as for botulism and tularemia, organisms which were also in the laboratory."

His service treatment records, which on review appear to be complete, document immunizations for smallpox, typhoid, tetanus, polio, and influenza and that he reported a reaction to the influenza vaccine one day after receiving it in October 1960.  In his May 1961 separation report of medical history, he denied any reaction to serum, drug, or medicine.

As an initial matter, the Board finds that the Veteran's account of receiving immunizations against anthrax, as well as botulism and tularemia, is credible and plausible based on the evidence of record.  Therefore, although the AMC requested treatment records rather than vaccine records related to the Veteran's military occupational duties as a bacteriologist, and requested records from Aberdeen Proving Ground without directing the request specifically to the Army Medical Research Institute of Chemical Defense, no further action is required with respect to documenting immunizations for anthrax (or botulism and tularemia) because, again, the Board finds the Veteran's statements in this regard to be plausible and corroborated by the evidence of record.

However, an additional VA medical opinion is required to decide the claim.  The December 2009 remand instructions directed a VA physician specializing in allergies and immunology to provide a medical opinion as to whether any chronic headache disorder or any current allergies were the result of vaccinations for anthrax, botulism, and tularemia during service and to support the opinion with a rationale.  In an April 2010 opinion, a VA physician Board Certified in Allergy, Asthma, and Immunology, indicated that she reviewed the claims file and records and that it was less likely that chronic migraine headaches and allergies were caused by the vaccines he received during service.  Unfortunately, the examiner did not provide any medical rationale for her opinion.  Therefore, the claims file should be returned to that examiner to obtain the reasoning behind her conclusion.  

The Board points out that post-service private and VA treatment records reflect complaints of headaches associated with food and alcohol.  In June 1964 he described fatigue, headaches, and vertigo especially after lunch for the past two weeks.  The assessment was sinusitis.  He returned the same day with complaints of feeling itchy with chills.  The assessment was possible allergy to penicillin.  In a January 1979 headache history form he described three types of headaches in three locations that began a year and a half ago; the most severe type included associated symptoms of nausea, photophobia, nasal congestion, and vertigo.  He reported an allergy to penicillin, no known food allergies, and headaches aggravated by excessive alcohol intake.  He stated that he worked in biological warfare during military service and was exposed to many weekly immunizations.

In subsequent private treatment records in the 1980s, the Veteran identified severe headaches triggered by wine, beer, and fermented foods such as cheese.  In September 1988 the assessment was allergies to fermented products, cheese, beer, wine.  A January 1995 report from a private otolaryngologist, R. A., M.D., noted the Veteran's reported history of chronic sinusitis, facial pain, and a history of allergies to anything that is fermented.  

In a private treatment record from an ear, nose, and throat (ENT) specialist dated in May 2001, he complained of problems with postnasal drip and an earache with cough for the past three weeks.  He listed an allergy to penicillin, and other notations regarding allergies included "tetracycline; biological warfare exposure; migraines: wine, beer, cheese."  The assessment included rhinitis (stuffy nose).  In subsequent records dated in 2001, he continued to report migraines associated with wine, beer, cheese, and pickles, and stated that his allergies bothered him after nuts, chocolate, and caffeine.

In a June 2005 VA allergy progress note the diagnosis included the following: rhinitis/conjunctivitis skin testing was negative; food sensitivities including migraines with chocolate, flushing with peanuts, and reactions of red dye-flushing, headache, and nasal congestion; and possible tyramine sensitivity or syndrome.  

The Board reiterates that a March 2011 rating decision granted service connection for a migraine headache disability effective May 13, 2002.  Thus, the question remaining for purposes of service connection is whether the Veteran also suffers from allergies to fermented products (manifested by symptoms other than headaches such as nasal congestion, flushing, and infrequent fainting) as a result of his vaccines to anthrax, botulism and tularemia in service.

In addition, in April 2011 the Veteran expressed disagreement with the initial noncompensable rating assigned for the grant of service connection for a migraine headache disability.  This statement is accepted as a timely notice of disagreement (NOD) with the March 2011 rating decision cited on this issue, but a statement of the case (SOC) has not been issued.  38 C.F.R. §§ 20.201, 20.302(a) (2010).  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims) held that when an appellant files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Consequently, this matter will be remanded for the issuance of an SOC.
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the VA physician who provided the April 2010 opinion, if available.  After thoroughly reviewing the claims file the physician is asked to provide the medical basis for the conclusion rendered on the April 2010 VA examination report.  In providing the reasoning, the examiner should indicate whether the medical literature indicates that adverse reactions to anthrax, tularemia, and botulism vaccines include long term allergies to fermented foods.  If the initial examiner is not available, the claims file review should be accomplished by another physician specializing in allergies or immunology who should provide an opinion as to whether it is at least as likely as not that the Veteran's claimed allergic reactions to fermented foods is due to vaccinations in service to anthrax, botulism and tularemia; the medical rationale for the conclusion must be provided.  If another VA examination is deemed necessary, one should be scheduled.

2.  After completion of the above and any additional development deemed necessary, the claim for entitlement to service connection for allergies, claimed as a residual of immunizations against anthrax, botulism, and tularemia should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of 
the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

3.  The RO/AMC should issue to the Veteran an SOC addressing the claim regarding entitlement to an initial compensable rating for migraine headaches so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



